Citation Nr: 1611039	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Brian Scott Wayson, Esq. 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to September 1996, and from October 1997 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In numerous statements to the Board, made in January 2010, April 2012, September 2014, and February 2015, the Veteran requested, through his lawyer, a hearing via live video conference with a Veterans Law Judge (VLJ).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, his request will be granted, and a hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to schedule the Veteran for a Video Conference hearing in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken. 

Thereafter, is indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


